     Case 3:20-mj-04089-CDB Document 17-2 Filed 08/04/20 Page 1 of 1




 1
 2
 3
 4
 5                   IN THE UNITED STATES DISTRICT COURT
 6
                           FOR THE DISTRICT OF ARIZONA
 7
      United States of America,                        No. 20-4089MJ-001-PCT-CDB
 8
 9         Plaintiff,
      v.                                               ORDER
10
11    Loren Reed,
12         Defendant.
13
           The Court having considered the Defendant’s Second Motion to Reopen Detention
14
     Hearing and good cause appearing therefore,
15
16
            IT IS HEREBY ORDERED GRANTING the defendant’s motion
17
     scheduling     this   matter   for    a       detention   hearing   on   this   day,
18
     __________________________, 2020 at _____________________ AM/PM.
19
           IT IS FURTHER HEREBY ORDERED that U.S. Pretrial Services
20
21   prepare an updated Pretrial Services Report.
22
23
24
25
26
27
28
